Citation Nr: 1548146	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  12-01 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for peripheral neuropathy with peroneal mononeuropathy of the left lower extremity, to include as secondary to diabetes mellitus, type II, and as a result of Agent Orange (herbicide) exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from April 1968 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

This matter was previously before the Board in March 2014, at which time it was remanded for additional development.  The case is now returned to the Board for review and disposition.

As the Veteran contends in a September 2011 statement that he believes his peripheral neuropathy was a result of his diabetes, the Board has recharacterized the issue on the cover page as such.  


FINDING OF FACT

The Veteran's currently diagnosed neuropathy with peroneal mononeuropathy of the left lower extremity did not begin during, or for several decades after, his separation from active service, and was not otherwise related to his active duty service, including his presumed exposure to herbicides therein, or related to a service connected disability.  


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy with peroneal mononeuropathy of the left lower extremity, to include as secondary to diabetes mellitus, type II, and as a result of exposure to herbicide, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 3.309(e), 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in March 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

Also, the Veteran was provided a VA examination of his claimed peripheral neuropathy in January 2011 and provided a December 2013 Veterans' Health Administration (VHA) advisory opinion.  The examination and advisory opinion were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file and the advisory opinion was based on a thorough review of the Veteran's medical case file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 



II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2015).  Service connection requires competent evidence showing the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

In addition, certain chronic diseases, such organic diseases of the nervous system, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

However, presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as organic diseases of the nervous system.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Finally, VA regulations provide that if a Veteran served on active duty in the Republic of Vietnam between January 9, 1962 and May 7, 1975 he is presumed to have been exposed to an herbicide agent unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id. 

In this case, the Veteran's DD 214 notes the Veteran served in Vietnam, and the Board concedes he qualifies for the presumption of exposure to herbicides, including Agent Orange.  However, the Board notes that the mere exposure to herbicides alone does not create a permanent disability for which compensation may be granted.

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The Veteran claims he is entitled to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to his diabetes mellitus, type II, and as a result of exposure to herbicide, to include Agent Orange. 



Service treatment records have been carefully reviewed and considered, but do not reflect the Veteran made any complaint of, nor sought any treatment for, any symptoms of neuropathy, including feelings of pins or numbness in his legs during active duty service.  Instead, his January 1970 separation examination found his lower extremities were in normal condition.  Therefore, service treatment records do not reflect the Veteran developed peripheral neuropathy during his active duty service. 

As discussed above, the Veteran was presumed exposed to herbicide agents, including Agent Orange, during his service in the country of Vietnam.  The Board notes that neuropathy is included on the list of exclusive list of diseases associated with exposure to certain herbicide agents under 38 C.F.R. § 3.309(e).  The Board also notes that the regulations clarifying the inclusion of peripheral neuropathy included on this list changed during the period on appeal.  Prior to September 6, 2013, VA regulations provided that acute and subacute peripheral neuropathy was a disease associated with exposure to herbicide agents.  Note 2 after this section provided that for these purposes, the term acute and subacute peripheral neuropathy means "transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset."  38 C.F.R. § 3.309(e), Note 2.

Effective September 6, 2013, VA amended these regulations to replace "acute and subacute peripheral neuropathy" with "early-onset peripheral neuropathy" and remove the requirements at Note 2.  Therefore, under the current regulations, presumptive service connection based on exposure to herbicides may be available for early-onset peripheral neuropathy.  38 C.F.R. § 3.309(e) (2015).

In this case, the evidence does not establish the Veteran's developed neuropathy manifest to a degree of 10 percent within one year of his January 1970 separation from active duty service or is related to active duty service in any way.  

First, the Veteran filed his initial claim for VA disability benefits in March 2010, nearly 40 years after service.  Significantly, the passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against the claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Furthermore, the claims file does not include any other medical records which reflect the Veteran sought any treatment for complaints of neuropathy within one year of his separation from active duty service and the Veteran has not asserted such.  Instead, the Veteran contends in an April 2010 statement that his condition began approximately five years after he left service.  The first mention of leg pain or numbness was not until an August 2005 private treatment record, which notes the Veteran still had some numbness into the left lower extremity.  Additionally, a February 2006 private treatment record notes a nerve conduction and electromyography (EMG) study was conducted to address the Veteran's numbness and weakness in the left leg.  Results obtained by this testing state "[t]here is electrodiagnostic evidence of a left peroneal mononeuropathy.  The exact site of compression could not be determined as the motor response was unavoidable.  However, given the involvement of the short head of the biceps, the site of compression appears to be just above the knee." This report does not mention peripheral neuropathy.  Also, the Veteran asserts in a March 2012 statement that his neuropathy began in 2006, shortly after being diagnosed with sugar diabetes.  Thus, presumptive service connection for peripheral neuropathy based on exposure to herbicides is not established.  38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Of course, the Board's decision is not limited to presumptive service connection.  In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993). 

As such, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), or whether the Veteran has a chronic disease that is recognized as being etiologically related to service, see 38 C.F.R. § 3.309(a), but must also determine whether any claimed current disability is the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  Additionally, as the Veteran claims his neuropathy is secondary to his diabetes mellitus, type II, the Board will also determine whether the Veteran's disability is secondary to his service connected disability. 

Service treatment records reveal no treatment or complaints regarding neuropathy of the left lower extremity or any neurological complaints.  The report of examination at service separation reveals normal clinical findings for the neurological system.  This is probative and persuasive evidence against onset of a disability in service and against any injury or disease in service that may be related to current symptoms. 

The Veteran was afforded a VA examination in January 2011.  In the diagnosis section of this VA examination, a diagnosis of "left lower extremity neuropathy" was attributed to the accompanying diagnosis of "left peroneal mononeuropathy."  The rationale offered by the examiner was that the Veteran had symptoms of numbness and weakness prior to the onset of diabetes, and the February 2006 EMG studies revealed the cause of the symptoms to be the left peroneal mononeuropathy, with the site of compression to be at or just above the knee.  The examiner opined that the "neuropathy does not fit the picture of diabetic peripheral neuropathy.  The examiner specifically opined that the Veteran's neuropathy symptoms in this case were not a complication of, or worsened or increased by, the Veteran's service- connected diabetes.  In the summary section of the examination report, the examiner indicated a sole diagnosis of "left peroneal mononeuropathy, which was not a complication of, or worsened or increased by, the Veteran's service-connected diabetes, and otherwise restated the rationale already summarized above.  The examiner concluded the January 2011 VA examination report by stating that a "problem associated with the diagnosis" of left peroneal mononeuropathy is "peripheral neuropathy" with "unknown" etiology.  

October 2013 and November 2013 VA treatment records note the Veteran was diagnosed with unspecified idiopathic peripheral neuropathy.  

For further medical comment on this issue, the Board referred the claim for a VHA medical expert opinion.  In a December 2013 opinion, a VA physician addressed the specific question stated for consideration by the Board.  After reviewing the Veteran's private, VA medical records, and statements from the Veteran, the VHA specialist found the Veteran had an isolated left peroneal mononeuropathy and no evidence for diabetic or Agent Orange related peripheral polyneuropathy.  The Veteran's peroneal mononeuropathy began long after his tour in Vietnam, likely in 2004, and is not related or made worse by his diabetes diagnosed in 2007.  

The VHA specialist explained that the Veteran had an acute onset of left peroneal compression neuropathy, likely in 2004.  His primary care physician notes in 2006 that the Veteran reported he had been having symptoms for approximately 18 months and he started seeing a chiropractor in August 2005 and was already complaining of left leg symptoms.  An EMG in February 2006 confirmed the diagnosis, but did not mention any signs of peripheral polyneuropathy.  The January 2011 VA examination also matched a left peroneal mononeuropathy.  The examiner continued, noting the Veteran had mononeuropathy, which was the involvement of a single nerve, in this case known as the peroneal nerve.  His "neuropathy" was only in one neve in one leg, whereas diabetic polyneuropathy is bilateral and symmetric.  There was no documentation for diabetic peripheral polyneuropathy.  Diabetic polyneuropathy is insidious and slow in onset with gradual progression over months and years.  Given the Veteran had no signs or symptoms consistent with diabetic polyneuropathy at this time, his diabetes would not worsen his old peroneal mononeuropathy.  Additionally, the neuropathy of Agent Orange exposure is an acute or subacute (onset over days to weeks) symmetric bilateral polyneuropathy (multiple nerves) that occurred within 1 year of Agent Orange exposure and resolves spontaneously within 2 years.  The Veteran's own statement reports symptoms starting 5 years after his departure from Vietnam and again we are back to his complaint that it was in a single nerve distribution as opposed to involvement of multiple nerves that would be expected in relationship to Agent Orange polyneuropathy.   



The Board finds the opinions from the July 2011 VA examiner and December 2013 VHA specialist to be highly probative.  While a January 2014 VA treatment record notes the Veteran reported he was concerned by his increasing limitations due to his diabetic peripheral neuropathy in his legs that prevent him from ambulatory activities and subsequent January and March 2014 VA treatment record note the Veteran had diabetes with peripheral circulatory disorders, type II or unspecified type, the Board finds this diagnosis was based on the Veteran's report and not on a medical evaluation.  There is no reasoning behind this diagnosis in the VA treatment records.  Thus, the Board does not this evidence probative.  

While the Veteran has asserted that peripheral neuropathy of the left lower extremity is related to service or secondary to his diabetes mellitus, type II, his opinion is not competent evidence.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, linking the claimed disorder to remote herbicide exposure or diabetes mellitus, type II, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4. 

The Board emphasizes that there is no competent or credible medical evidence that purports to relate the claimed disorder to service, to presumed herbicide exposure in service, or to a service-connected disability.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  In this case, although the Veteran asserts that his peripheral neuropathy of the left lower extremity is either caused by his service in Vietnam due to exposure to herbicides, or caused by or aggravated by his service connected diabetes mellitus, type II, he has not submitted any competent or credible positive medical findings or opinions in support of his claims.

In sum, the Board finds the elements of service connection for neuropathy of the left lower extremity has not been met.  Accordingly, service connection for the claimed disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for peripheral neuropathy with peroneal mononeuropathy of the left lower extremity is denied.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


